DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Response to Amendment
2.	Applicant’s claim amendments filed on 12/21/2021, has been entered and carefully considered. Claims 7-8, 11 and 13 are amended, claims 1-6, 9-10 and12 have been canceled. Claims 7-8, 11 and 13 are pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 12/21/2021, pages 7-9, with respect to the amended claim 7 have been fully considered but they are not persuasive.
Applicant argues that Luo fails to teach “wherein when an uplink control information value is one of two values of 1-bit that is 0 or 1 corresponding to NACK or  the index is one of indexes indicated by the configuration and is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes”, as the amended independent claim 7. Applicant’s arguments have been considered but are moot because the new ground of rejection in view of Nazar et al., (US 2020/0067680), and in view of Zhouyue Pi (US 2009/0201863).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

4.	Claims 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., (US 2019/0007175), hereinafter Kwak, in view of Nazar et al., (US 2020/0067680) hereinafter Nazar, and further in view of Zhouyue Pi (US 2009/0201863), hereinafter Pi.

Regarding Claim 7, Kwak teaches A terminal comprising: 
a receiver ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a RF unit 4823 for receiving a radio signal) that receives a configuration for determining of an index corresponding to cyclic shifts ([Para. 0012, 0024-0026] a terminal receiving a cyclic shift (CS) index configuration from downlink control information including CS index group configuration, and determining a CS index in the CS index group based on a specific length of the base sequence for uplink control channel transmission); a processor ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a processor 4821) that determines a cyclic shift of the cyclic shifts [Para. 0477] terminal may determine using  CS index pairs from the CS indices group) and generates a sequence using the cyclic 
and a transmitter ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a RF unit 4823 for transmitting a radio signal) that transmits the sequence  in an uplink control channel ([Para. 0622, 0632, 0635] the terminal may transmit a PUCCH by applying the generated base sequence, wherein when an uplink control information value is one of two values of 1-bit that is 0 or 1 corresponding to NACK or ACK [Para. 0135] where the PUCCH format 1 may be used to transmits the 1-bit HARQ ACK/NACK with 0 or 1 as shown in Table 20).
 	Kwak does not disclose wherein when an uplink control information value is one of two values of 1-bit that is 0 or 1 corresponding to NACK or ACK, an interval, between two cyclic shifts respectively corresponding to the two values is equal to π, and the index is one of indexes indicated by the configuration and is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes.
Nazar teaches wherein when an uplink control information value is one of two values of 1-bit that is 0 or 1 corresponding to NACK or ACK, an interval, between two cyclic shifts respectively corresponding to the two values is equal to π ([Para. 0093-0094] Fig. 3, a WTRU may employ two cyclic shifts of a CAZAC sequence to signal 1-bit of positive or negative acknowledgements (e.g., HARQ ACK/NACK with ACK=1 and NACK=0), where the cyclic shifts with the largest possible circular separation (i.e., an interval between two cyclic shifts, which may be used for one bit HARQ ACK or NACK  π)).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kwak and Nazar to implement cyclic shift based PUCCH to improve error rate for the ACK/NACK detection.
The combination of Kwak and Nazar does not disclose the index is one of indexes indicated by the configuration and is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes. 
Pi teaches the index is one of indexes indicated by the configuration and is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes ([Para. 0053] describes the index of the cyclic shift is based on the remainder  obtained from division of a value based on CCE index of the PDCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kwak, Nazar and Pi to implement cyclic shift based CCEs to improve allocation of acknowledgement channels.
Regarding Claim 8, Kwak does not disclose wherein when the uplink control information value is one of four values of 2-bits and each of the 2-bits is 0 or 1 
Nazar teaches wherein when the uplink control information value is one of four values of 2-bits and each of the 2-bits is 0 or 1 corresponding to NACK or ACK, intervals between four cyclic shifts respectively corresponding to the four values are each equal to π /2. ([Para. 0091-0092] Fig. 2 shows using four cyclic shifts of a sequence to signal 2 bits of positive/negative acknowledgements (e.g., HARQ ACK/NACK values of [0,0], [1,0], [1,1], and [0,1], respectively) that may have a large circular separation (i.e., an interval between four cyclic shifts is equal to π/2 in a full circle. Where a full circle, C= 2 π)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kwak, Nazar and Pi to implement cyclic shift based CCEs to improve allocation of acknowledgement channels.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 13, Kwak teaches A system comprising: a terminal that comprises:
a receiver ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a RF unit 4823 for receiving a radio signal) that receives a configuration for determining of an index corresponding to cyclic shifts ([Para. 0012, 0024-0026] a terminal receiving a cyclic shift (CS) index configuration from downlink control information including CS index group 
and a transmitter ([Para. 0698] Fig. 48, a block diagram of UE 4820 including a RF unit 4823 for transmitting a radio signal) that transmits the sequence in an uplink control channel ([Para. 0622, 0632, 0635] the terminal may transmit a PUCCH by applying the generated base sequence); and a base station that receives uplink control information ([Para. 0299, 0601] Fig. 17 shows a base station receives uplink control information (UCI) including ACK/NACK information from a UE). 
	Kwak does not disclose wherein when an uplink control information value is one of two values of 1-bit that is 0 or 1 corresponding to NACK or ACK, an interval, between two cyclic shifts respectively corresponding to the two values is equal to π, and the index is one of indexes indicated by the configuration and is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes.
Nazar teaches wherein when an uplink control information value is one of two values of 1-bit that is 0 or 1 corresponding to NACK or ACK, an interval, between two cyclic shifts respectively corresponding to the two values is equal to π ([Para. 0093-0094] Fig. 3, a WTRU may employ two cyclic shifts of a CAZAC sequence to signal 1-bit 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kwak and Nazar to implement cyclic shift based PUCCH to improve error rate for the ACK/NACK detection.
The combination of Kwak and Nazar does not disclose the index is one of indexes indicated by the configuration and is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes. 
Pi teaches the index is one of indexes indicated by the configuration and is based on a remainder obtained from division of a value based on a control channel element (CCE) index of a downlink control channel by a number of the indexes ([Para. 0053] describes the index of the cyclic shift is based on the remainder  obtained from division of a value based on CCE index of the PDCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Kwak, Nazar and Pi to implement cyclic shift based CCEs to improve allocation of acknowledgement channels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090268685, Chen et al. discloses Assignment of ack resource in a wireless communication system.
US 20120170524, Ren et al. discloses Allocation of Acknowledgement Channels to Channel Groups Having Variable Transmit Energies.
US 20190036746, Hwang et al. discloses Method for transmitting dmrs in wireless communication system supporting nb-iot and apparatus therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413